           Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 1 of 28




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


                                               :
                                               :
    ERIC SLAWIN,                               :
                                               :
          Plaintiff,                           :
                                               :
    v.                                         :         CIVIL ACTION NO.
                                               :         1:19-cv-04129-AT
    BANK OF AMERICA MERCHANT                   :
    SERVICES, BANK OF AMERICA                  :
    CORPORATION, FIRST DATA                    :
    CORPORATION, FISERV, INC.,                 :
                                               :
          Defendants.                          :


                                        ORDER

         The following motions are pending before the Court:

         (1)    Motion to Dismiss [Doc. 4], filed by Defendants First Data

                Corporation (“FDC”) and Fiserv, Inc. (“Fiserv”);

         (2)    Motion to Dismiss [Doc. 6], filed by Defendant Bank of America

                Corporation (“BOA”); and

         (3)    Motion to Dismiss Counts II and III [Doc. 8], filed by Defendant Bank

                of America Merchant Services (“BAMS”).1




1BAMS states that it “is incorrectly identified by its trade name, ‘Bank of America Merchant
Services’ in the Complaint,” instead of as Banc of America Merchant Services, LLC.
          Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 2 of 28




       Background2

       This is a whistleblower case, brought under the Sarbanes-Oxley Act of 2002,

18 U.S.C. § 1514A, the Consumer Financial Protection Act of 2010, 12 U.S.C. § 5567

and the Dodd-Frank Wall Street Reform and Consumer Protection Act, 15 U.S.C.

§ 78u-6. Plaintiff Eric Slawin accuses his former employer BAMS, a company

which provided payment processing services to companies such as Home Depot,

Target, Amazon, ExxonMobile, Royal Caribbean Lines, MGM and others, as well

as to municipalities, of failing to handle consumers’ Primary Account Number, or

“PAN,” data, in compliance with of Payment Card Industry, or “PCI” standards.

(Compl. ¶ 1, 25.) Mr. Slawin alleges that BAMS knowingly misled its customers into

believing its handling of PAN data met PCI standards, and that he was fired after

raising concerns regarding these deceptive practices with his superiors. (Id. ¶ 1.)

       Mr. Slawin was formerly a Vice President and Operations Control Officer at

BAMS whose job was “to evaluate and assess compliance issues at BAMS, evaluate

and assess risk for BAMS, and to develop and propose measures to mitigate

identified risks.” (Compl. ¶ 1.) BAMS was a joint venture between FDC (which is

now a wholly-owned subsidiary of Fiserv)3 and BOA. (Id. ¶¶ 1, 8.)4 Both Fiserv and


2 The court provides this statement of facts for background, taking well-pleaded allegations in the
complaint as true and construing them in the light most favorable to the plaintiff. See Hill v.
White, 321 F.3d 1334, 1335 (11th Cir. 2003).
3 Fiserv entered into a merger agreement to acquire FDC in an all-stock transaction in January of

2019. (Compl. ¶ 11.) At all times relevant to the Complaint, FDC was a publicly traded company.
Id. ¶ 9.)
4 It appears that the joint venture ended in June 2020. Patrick Thomas, Bank of America, First

Data End Payments Partnership, Wall St. J. (July 29, 2019), https://www.wsj.com/
articles/bank-of-america-first-data-end-payments-partnership-11564438374 (“Despite the end


                                                2
         Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 3 of 28




BOA are publicly-traded companies. (Id. ¶¶ 10, 14.) BAMS, together with its parent,

BOA, enters into agreements to provide payment processing services to its

merchant customers. (Id. ¶¶ 25–27.) Under these “Merchant Processing

Agreements,” BAMS and “BOA through its affiliate, Bank of America, N.A. are the

‘Servicer’   providing      to   its   customers,     including     retail   merchants       and

municipalities, processing services regarding credit, debit and other delineated

card transactions and service.” (Id. ¶ 28.) “BAMS and BOA warrant under these

Merchant Processing Agreements that they are operating in compliance with ‘Card

Organization Rules’ which agreements specifically state includes rules

promulgated by the Payment Card Industry Security Standards Council.” (Id. ¶

30.)

       BAMS was the “face” of the business, and handled sales and leasing of point-

of-sale equipment to merchants, as wells customer service, while FDC processed

the transactions in the back end. (Id. ¶¶ 34–35.) FDC was PCI compliant. (Id. ¶ 37.)

However, BAMS was not (Id. ¶ 47.) This was not an issue for typical credit or debit

card transactions, as these were handled by FDC through FDC terminals. (Id. ¶ 36.)

However, BAMS was the point of contact for refunds and chargebacks, which

required it to obtain, utilize, store, and convey PAN data. (Id. ¶ 38–39.)

       Mr. Slawin contends that on or around May 2017, BAMS executives were

discussing the issue of BAMS being non-PCI complaint with respect to PAN data.



of the partnership, Bank of America and First Data agreed for products and services to continue
being provided for Banc of America Merchant Services clients through at least June 2023 . . . .”).
                                                3
        Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 4 of 28




(Id. ¶ 48.) He contends that these discussions also “reflect the decision among

BAMS’ management that it was too costly for BAMS to become PCI complaint, and

therefore that it would not become PCI compliant.” (Id. ¶ 52.) Mr. Slawin raised

concerns about how BAMS would respond to inquiries by potential and existing

customers. (Id. ¶ 64.) He repeatedly expressed his concern that BAMS “was

engaging in fraud by not disclosing its non-PCI compliance, instead misleading its

potential and existing customers into believing that it was PCI compliant by having

First Data (which was PCI compliant) answer those questions.” (Id. ¶ 66.)

      “Mr. Slawin was particularly concerned about BAMS’ PCI noncompliance

because of the seriousness of data security and risk to BAMS’ customers’ and their

customers in light of such risk,” which included “BAMS’ exposure to large fines.”

(Id. ¶ 94.) Aside from that exposure, the purported fraud regarding PCI compliance

“implicated mail and wire fraud issues,” as BAMS advertised its PCI compliance as

part of its customer solicitation efforts (Id.) In addition, Mr. Slawin was concerned

about SEC fraud as well as fraud upon shareholders because FDC and BOA

included BAMS’ financial information in their SEC reports. (Id.)

      In July of 2017, Mr. Slawin began downloading emails to his personal email

account regarding the BAMS’ PCI non-compliance issue out of “concern[] about

being drawn into fraudulent and improper data security practices” as well as “his

intent to go to the SEC.” (Id. ¶ 100.) On December 8, 2017, Mr. Slawin was

approached by HR concerning these emails, and was asked to destroy the emails



                                         4
         Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 5 of 28




and certify that he had done so. He refused on December 11, and was terminated

on December 12, 2017. (Id. ¶¶ 104, 105.)

       The same day, December 12, 2017, he electronically filed a whistleblower

complaint with the SEC. (Id. ¶ 106.) He also filed a whistleblower complaint with

OSHA, later amending that complaint on April 27, 2018. (Id. ¶¶ 3, 4.) The Secretary

of Labor had not taken any action after more than 180 following his amended

complaint, and OSHA administratively closed its file to allow Mr. Slawin to bring

this action. (Id. ¶ 5.)

       Legal Standard

       This Court may dismiss a pleading for “failure to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). A pleading fails to state a claim

if it does not contain allegations that support recovery under any recognizable legal

theory. 5 Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure

§ 1216 (3d ed. 2002); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Generally, notice pleading is all that is required for a valid complaint. See

Lombard's, Inc. v. Prince Mfg., Inc., 753 F.2d 974, 975 (11th Cir.1985), cert.

denied, 474 U.S. 1082 (1986). Under notice pleading, the plaintiff need only give

the defendant fair notice of the plaintiff's claim and the grounds upon which it

rests. See Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citing Bell Atlantic v.

Twombly, 550 U.S. 544, 555 (2007)). In ruling on a motion to dismiss, the court

must accept the facts pleaded in the complaint as true and construe them in the

light most favorable to the plaintiff. See Hill v. White, 321 F.3d 1334, 1335 (11th

                                           5
        Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 6 of 28




Cir. 2003); see also Sanjuan v. American Bd. of Psychiatry and Neurology, Inc.,

40 F.3d 247, 251 (7th Cir. 1994) (noting that at the pleading stage, the plaintiff

“receives the benefit of imagination”).

      A complaint should be dismissed under Rule 12(b)(6) only where it appears

that the facts alleged fail to state a “plausible” claim for relief. Bell Atlantic v.

Twombly, 550 U.S. 544, 555-556 (2007); Fed. R. Civ. P. 12(b)(6). A complaint may

survive a motion to dismiss for failure to state a claim, however, even if it is

“improbable” that a plaintiff would be able to prove those facts and even if the

possibility of recovery is extremely “remote and unlikely.” Twombly, 550 U.S. at

556 (citations and quotations omitted). A claim is plausible where the plaintiff

alleges factual content that “allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. at

678. The plausibility standard requires that a plaintiff allege sufficient facts “to

raise a reasonable expectation that discovery will reveal evidence” that supports

the plaintiff’s claim. Twombly, 550 U.S. at 556. A Plaintiff is not required to

provide “detailed factual allegations” to survive dismissal, but the “obligation to

provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Id. at 555.

      Discussion

      Plaintiff raises whistleblower retaliation claims under Sarbanes-Oxley Act,

18 U.S.C. § 1514A (“SOX”) (Count I), the Consumer Financial Protection Act,

                                          6
        Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 7 of 28




12 U.S.C. § 5567 (“CFPA”) (Count II), and Section 922(a) of the Dodd-Frank Wall

Street Reform and Consumer Protection Act, 15 U.S.C. § 78u-6 (“Dodd-

Frank”) (Count III). BAMS seeks dismissal of Counts II and II against it, while

BOA, FDC, and Fiserv each seek dismissal of all three Counts against them.

      The elements of a prima facie case under each of the statutes are similar. “To

assert a whistleblower claim under SOX, the Plaintiff ‘must show by a

preponderance of the evidence that (1)[he] engaged in protected activity; (2) the

employer knew of the protected activity; (3)[he] suffered an unfavorable personnel

action; and (4) circumstances exist to suggest that the protected activity was a

contributing factor to the unfavorable action.’” Bozeman v. Per-Se Techs., Inc., 456

F. Supp. 2d 1282, 1358 (N.D. Ga. 2006) (quoting Collins v. Beazer Homes USA,

Inc., 334 F. Supp.2d 1365, 1375 (N.D. Ga.2004)) (alterations in original).

      Likewise, to state a claim for retaliation under the CFPA, 12 U.S.C. § 5567, a

plaintiff must establish “that (1) he engaged in protected activity; (2) the employer

knew or suspected, either actually or constructively, that he engaged in the

protected activity; (3) he suffered an unfavorable personnel or employment action;

and (4) the protected activity was a contributing factor in the unfavorable action.”

Veard v. F&M Bank, 704 F. App’x 469, 473 (6th Cir. 2017) (internal quotation

marks omitted).

      Finally, “[t]o plead a valid claim for retaliation under Dodd-Frank, Plaintiff

must allege that: (1) he engaged in protected activity; (2) he suffered a materially

adverse employment action; and (3) there was a causal connection between the

                                         7
          Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 8 of 28




adverse action and the protected activity.” Grimm v. Best Buy Co., No. 16-1258,

2017 WL 9274874, at *4 (D. Minn. Apr. 19, 2017), report and recommendation

adopted, No. 16-1258, 2017 WL 2345585 (D. Minn. May 30, 2017); see also

Martensen v. Chicago Stock Exchange, 882 F.3d 744, 746 (7th Cir. 2018).

       Defendants’ arguments for dismissal can be lumped into the following

categories: (1) failure to exhaust remedies under SOX or CFPA,5 (2) failure to make

a report to the SEC prior to his termination under Dodd-Frank,6 (3) failure to allege

that the non-BAMS Defendants employed Mr. Slawin,7 (4) failure to show that

non-BAMS Defendants knew of any protected conduct or took an adverse

employment action,8 (5) failure to allege that Defendants are covered persons or

service providers under the CFPA or that Mr. Slawin engaged in protected activity

under that Act,9 and (6) as to the non-BAMS defendants, failure to demonstrate

vicarious or successor liability.10

               Exhaustion of Administrative Remedies (SOX and CFPA)

       First, BOA contains that Mr. Slawin did not exhaust his administrative

remedies against the non-BAMS parties, because he failed to name them as



5 (See Def. BOA’s Br. Supp’t Mot. to Dismiss at 4 (“BOA Br.”), Doc. 6-1.) BOA also argues, for the
first time in its Reply Brief, that Mr. Slawin does not allege that fraud was committed by a public
company as required by SOX. Def. BOA’s Reply Br. at 6 (“BOA Reply”), Doc. 35.) This argument
was not raised in BOA’s opening brief or any of the opening briefs of the other Defendants, and is
therefore waived.
6 (See BOA Br. at 11; Def. BAMS’s Br. Supp’t Mot to Dismiss at 14 (“BAMS Br.”), Doc. 8; Defs.’

FDC and Fiserv’s Br. Supp’t Mot. to Dismiss at 10 (“Fiserv Br.”), Doc. 4.)
7 (See BOA Br. at 7; Fiserv Br. at 5.)
8 (See BOA Br. at 9; Fiserv Br. at 7.)
9 (See BAMS Br. at 5, 11; Fiserv Br. at 6; see also Defs. FDC and Fiserv’s Reply Br. at 10 (“Fiserv

Reply”), Doc. 34; BOA Reply at 13)
10 (See Fiserv Br. at 12; BOA Reply at 4, 7, 8, 10.)


                                                8
          Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 9 of 28




respondents in the caption of his administrative complaint. 11 Both the CFPA and

SOX contain procedures for submitting whistleblower complaints to the Secretary

of Labor (through OSHA) prior to bringing civil actions in district court.

                       1.      Statutory Background and
                               Administrative History

       Section 1514A of SOX provides the following:

       (b) Enforcement Action.--

               (1) In general.--A person who alleges discharge or other
               discrimination by any person in violation of subsection (a) may
               seek relief under subsection (c), by--

                       (A) filing a complaint with the Secretary of Labor; or

                       (B) if the Secretary has not issued a final decision within
                       180 days of the filing of the complaint and there is no
                       showing that such delay is due to the bad faith of the
                       claimant, bringing an action at law or equity for de novo
                       review in the appropriate district court of the United
                       States, which shall have jurisdiction over such an action
                       without regard to the amount in controversy.

This provision has been held to impose an administrative exhaustion requirement.

Digital Realty Tr., Inc. v. Somers, 138 S. Ct. 767, 773 (2018) (“To recover under

§ 1514A, an aggrieved employee must exhaust administrative remedies by ‘filing a

complaint with the Secretary of Labor.’”); see also Bozeman, 456 F. Supp. 2d at



11The OSHA Amended Complaint is attached to BOA’s Motion to Dismiss as Exhibit 1. (Doc. 6-
2.) The Court may consider this attachment on a motion to dismiss because it was referenced in
the Complaint and because exhaustion by filing the OSHA Amended Complaint is central to
several of Plaintiff’s claims. (E.g., Compl. ¶ 3–6.) Brooks v. Blue Cross and Blue Shield of Florida,
Inc., 116 F.3d 1364 (11th Cir. 1997) (“[W]here the plaintiff refers to certain documents in the
complaint and those documents are central to the plaintiff’s claim, then the Court may consider
the documents part of the pleadings for purposes of Rule 12(b)(6) dismissal, and the defendant’s
attaching such documents to the motion to dismiss will not require conversion of the motion into
a motion for summary judgment.”).
                                                 9
       Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 10 of 28




1357 (“A federal court ‘can only conduct a de novo review of those [SOX

whistleblower] claims that have been administratively exhausted.’”) (quoting

Willis v. Vie Financial Group, Inc., No. 04-435, 2004 WL 1774575, at *6 (E.D. Pa.

Aug. 6, 2004).

      Similarly, the CFPA provides that

      a person who believes that he or she has been discharged or otherwise
      discriminated against by any person in violation of subsection (a)
      may, not later than 180 days after the date on which such alleged
      violation occurs, file (or have any person file on his or her behalf) a
      complaint with the Secretary of Labor alleging such discharge or
      discrimination and identifying the person responsible for such act.

12 U.S.C. § 5567(c)(1)(A). Then,

      [i]f the Secretary of Labor has not issued a final order within 210 days
      after the date of filing of a complaint under this subsection, or within
      90 days after the date of receipt of a written determination, the
      complainant may bring an action at law or equity for de novo review
      in the appropriate district court of the United States having
      jurisdiction.

12 U.S.C. § 5567(c)(4)(D). While few courts have addressed whether this statute

poses a jurisdictional administrative exhaustion requirement, Mr. Slawin does not

contest that the CFPA, like SOX, contains an administrative exhaustion

requirement, but instead contends that he has exhausted all of his administrative

remedies as to BOA.

      Mr. Slawin’s OSHA Amended Complaint names Bank of America Merchant

Services, LLC, as well as several individuals as respondents. (Doc. 6-2.) (“OSHA

Complaint”) Page 3 of the OSHA Complaint states that:

      Respondent BAMS was established in 2009 as a Joint venture
      between Bank of America (“BOA”) and First Data Corporation (“First
                                        10
         Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 11 of 28




       Data”) to provide payment processing services. BOA and First Data
       hive roughly equivalent ownership stakes in BAMS, with a third party
       investor owning a very small stake. BAMS is a subsidiary of First Data
       Corporation and is listed as such on First Data’s SEC filings, including
       its most recent 10K filed with the SEC on February 21, 2018. First Data
       Corporation is a publicly traded company, BAMS is also denominated
       as an affiliate of BOA and included in BOA’s financial reports filed
       with the SEC. BOA is a publicly traded company.

(Id. at 3.) Page 9 of the OSHA Complaint states that

       Mr. Slawin was concerned about SEC fraud as well as fraud upon
       shareholders, as a result of BAMS’ financial status inclusion in BAMS’
       parent company, First Data’s reports filed with the SEC, as well as
       BOA’s financial statements filed with the SEC in which BAM’s [sic]
       results were included on a consolidated basis.

(Id. at 9.) The Secretary of Labor did not issue a final decision within 210 days of

his OSHA Complaint, and thereafter Mr. Slawin brought this action. 12 U.S.C. §

5567(c)(4)(D); 18 U.S.C. § 1514A(b)(2)(D).

                      2.     Analysis of Exhaustion Issue

       BOA contends that the reference to it in the OSHA Complaint as BAMS’s

parent is insufficient to exhaust remedies as to it.12 It points to OSHA’s SOX

regulations which define “respondent” in as “the person named in the complaint

who is alleged to have violated the Act,” and which require that the complainant

allege the respondent’s knowledge and that OSHA provide notice to the

respondent. 29 C.F.R. §§ 1980.101(k), 1980.104(a), (b), (e), (f).




12Fiserv and FDC, in footnote 3 of their Reply brief, incorporate by reference any argument made
by any other Defendant, which “for consistency would require dismissal of the Complaint.”
(Fiserv Reply at 15 n. 3.)
                                              11
         Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 12 of 28




       It also cites to two cases from this circuit. First, BOA cites to a decision by

Judge Vining in this district which held that, in the SOX context “the mere fact that

[a defendant] is mentioned in the body of the OSHA complaint is insufficient” to

exhaust administrative remedies. Bozeman v. Per-Se Techs., Inc., 456 F. Supp. 2d

1282, 1358 (N.D. Ga. 2006).

       Second,      BOA      cites    to   Smith      v.   Psychiatric       Sols.,   Inc.,    No.

3:08CV3/MCR/EMT, 2009 WL 903624, at *8 (N.D. Fla. Mar. 31, 2009), which

found no exhaustion as to defendants who were not named “in the heading of

[plaintiff’s] administrative complaint or indeed anywhere in her complaint.” The

Eleventh Circuit affirmed in an unpublished decision, writing in a footnote that

“Even if [plaintiff] had engaged in protected conduct, the district court was correct

in dismissing her claim on the basis that Smith failed to exhaust her administrative

remedies with respect to” those defendants. 358 Fed. Appx. 76, 78 (11th Cir. 2009).

       In response, Mr. Slawin relies on Andrews et al. v. ING North America

Insurance Corp., No. 06-071, 2008 WL 4124111 (DOL Adm. Rev. Bd. Aug. 29,

2008). In that case, the Department of Labor’s Administrative Review Board held

that “SOX does not require a complainant to name a corporate respondent that [is

itself covered under SOX] . . . so long as the complainant names at least one

respondent who is covered under the Act as an ‘officer, employee, contractor,

subcontractor, or agent’ of such a company.” Id. at *3.13


13SOX was amended in 2010 as part of the Dodd-Frank act to cover, in addition to officers,
employees, agents, etc., “any subsidiary or affiliate whose financial information is included in the


                                                12
         Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 13 of 28




       Mr. Slawin also points to a California district court decision which rejected

Judge Vining’s conclusion in Bozeman and held that an opposing party need not

be named as a respondent in an administrative complaint so long as the complaint

provides the party “‘fair notice’ of the charges against it.” Wadler v. Bio-Rad Labs.,

Inc., 141 F. Supp. 3d 1005, 1020 (N.D. Cal. 2015) (quoting Evans v. U.S. Envtl.

Prot. Agency, 2012 WL 3164358, at *6 (DOL Adm. Rev. Bd., July 31, 2012) and

citing Donovan v. Royal Logging Co., 645 F.2d 822, 826 (9th Cir. 1981)).

       BOA attempts to distinguish Andrews and Wadler by noting that those cases

involved allegations of wrongdoing by the entity not named as a respondent. (BOA

Reply at 3–4.) BOA argues that the OSHA Complaint here “did not (1) identify BOA

as a respondent, (2) accuse BOA of any violation, or (3) seek any relief from BOA.”

(BOA Reply at 2.) It further argues that Mr. Slawin does not allege that BOA had

notice of his OSHA Complaint. (Id. at 3.)

       If the Court were writing on a blank slate, it would find a certain appeal to

the functionalist reasoning found in Mr. Slawin’s cited cases. However, the Court

must grapple with the persuasive effect of the Eleventh Circuit’s Smith decision,

which affirmed a district court’s decision finding lack of exhaustion against

defendants not named as respondents before OSHA. Smith is an unpublished

decision,14 and the alternative and summary nature of the footnote on point



consolidated financial statements of such company.” Pub.L. 111-203, § 922(b), (c), 124 Stat. 1848
(amending 18 U.S.C. § 1514A).
14 See 11th Cir. R. 36-2 (“Unpublished Opinions. An opinion shall be unpublished unless a majority

of the panel decides to publish it. Unpublished opinions are not considered binding precedent,
but they may be cited as persuasive authority.”).
                                               13
         Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 14 of 28




renders the exhaustion determination arguably dicta. 358 Fed. Appx. at 78. Even

so, the Court is reluctant to deviate from a clear decision of the Eleventh Circuit,

albeit a nonbinding one, absent serious contrary persuasive authority which is not

present here in light of BOA’s efforts to distinguish Mr. Slawin’s cases.

       Mr. Slawin argues Smith is itself distinguishable, because unlike that case,

BOA was at least mentioned in the OSHA Complaint in this case. Compare 2009

WL 903624, at *8 (“In the instant case, Smith did not name PBS or GCTC in the

heading of her administrative complaint or indeed anywhere in her complaint.”)

(emphasis in original). However, the only references to BOA in the OSHA

Complaint appear to be for the purpose of establishing that BAMS is subject to a

SOX claim because it is “a subsidiary or affiliate whose financial information is

included in the consolidated financial statements of” an entity covered by SOX. 18

U.S.C. § 1514A. Nowhere in the OSHA Complaint is BOA, or Fiserv for that matter,

accused of any retaliatory action. While the Court does not read Smith as adopting

a per se rule requiring naming a SOX defendant as a respondent in an

administrative complaint to exhaust remedies as to that defendant, the few

references to BOA and Fiserv in the OSHA Complaint do not materially distinguish

this case from Smith.15 Moreover, while Smith involved SOX, and not the CFPA,


15Mr. Slawin further argues that Smith is distinguishable because it was decided before the “2010
amendment to SOX that clarified that a parent corporation may be liable for the unlawful acts of
its wholly owned subsidiary whose financial statements are incorporated into the consolidated
financial statements of the parent corporation.” (Pl.’s Resp. to BOA at 23, Doc. 30.) But the 2010
amendments merely clarified that subsidiaries and affiliates could themselves be liable under SOX
under those circumstances. 18 U.S.C.A. § 1514A(a). BAMS, the respondent in the OSHA
Complaint, has not moved to dismiss the SOX count on the grounds that it is not covered by SOX.
(See generally, BAMS Br.)
                                               14
        Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 15 of 28




Mr. Slawin does not set forth a reason why a different standard would apply under

the similar statutory language, and as noted above, he concedes that an exhaustion

requirement applies. Consequently, the Court finds that Counts I and II must be

DISMISSED as to BOA, Fiserv, and FDC.

             Timeliness of SEC Complaint (Dodd-Frank)

      All Defendants move to dismiss Count III on the grounds that Mr. Slawin

was required to bring his Dodd-Frank whistleblower complaint prior to the

challenged adverse employment action under the Supreme Court’s decision in

Digital Realty Tr., Inc. v. Somers, 138 S. Ct. 767 (2018). Digital Realty held that a

putative whistleblower who “did not provide information ‘to the [Securities and

Exchange] Commission’ before his termination . . . did not qualify as a

‘whistleblower’ at the time of the alleged retaliation” under Dodd-Frank. 138 S. Ct.

at 778 (citing 15 U.S.C. § 78u–6(h) (“The term ‘whistleblower’ means any

individual who provides . . . information relating to a violation of the securities laws

to the Commission, in a manner established, by rule or regulation, by the

Commission.”)).

      Mr. Slawin attempts to distinguish Digital Realty on the grounds that Dodd-

Frank’s definition of “whistleblower” contains no requirement that information be

provided to the SEC before termination, and argues that the plaintiff in Digital

Realty did not file an SEC report at all. (Pl.’s Resp. to BOA Br. at 29–29, 29 n. 19).

However, he points to no case law accepting this argument; in contrast, BOA cites

the Fifth Circuit’s contrary decision in Frye v. Anadarko Petroleum Corp., No. 18-

                                          15
        Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 16 of 28




20543, 2019 WL 7374806, at *5 (5th Cir. Nov. 4, 2019) and a host of district court

decisions. (BOA. Br. at 15 n. 5) (collecting cases).

      While this outcome may seem harsh, the Supreme Court recognized the

possibility that, for example, “lawyers and auditors will face retaliation quickly,

before they have a chance to report to the SEC,” but pointed out that there was

“nothing to show that Congress had this concern in mind when it enacted § 78u–

6(h).” 138 S. Ct. at 780. (“Indeed, Congress may well have considered adequate the

safeguards already afforded by Sarbanes–Oxley, protections specifically designed

to shield lawyers, accountants, and similar professionals.”)

      Because Mr. Slawin was not a whistleblower under 15 U.S.C. § 78u-6(a)(6)

at the time of the alleged retaliation, Count III of the Complaint (Dodd-Frank)

must be DISMISSED as to all parties.

      As this fully resolves all claims against the non-BAMS Defendants, the Court

need not address whether Mr. Slawin failed to allege that non-BAMS Defendants

employed Mr. Slawin or failed to show that non-BAMS Defendants knew of any

protected conduct or took an adverse employment action. The Court also need not

address whether the non-BAMS Defendants are vicariously liable for BAMS’s

conduct. Mr. Slawin has implied that BOA may be the successor by dissolution of

BAMS pursuant to Fed. R. Civ. P. 25(c) and the Eleventh Circuit’s decision in Virgo

v. Riviera Beach Associates, 30 F.3d 1350, 1358 (11th Cir. 1994). The question of

whether any of the non-BAMS parties is the successor to BAMS under applicable

state law is distinct from the foregoing questions, and this Order is without

                                          16
         Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 17 of 28




prejudice to such arguments. However, Mr. Slawin has not filed a motion to

substitute under that rule, and until such time, Rule 25 presumes that an action

“may be continued by or against the original party.” The Parties should confer

about this matter as part of the scheduling conference and either agree upon

substitution, or if they cannot, Mr. Slawin is authorized to file a motion under Rule

25(c) within 30 days of the date of entry of this Order.16

               Consumer Financial Protection Act

       BAMS next argues that Mr. Slawin fails to state a claim for retaliation under

the CFPA because he failed to plausibly allege that BAMS is a covered person or

service provider under that Act or that Mr. Slawin engaged in protected activity

under the Act. The Court first addresses the argument that Mr. Slawin has not pled

that BAMS is covered by the Act, and then the argument that he has not engaged

in protected activity.

                       1.      Covered Person or Service Provider

       The whistleblower protection statute of the CFPA provides that “[n]o

covered person or service provider shall terminate or in any other way discriminate

against, or cause to be terminated or discriminated against, any covered employee

. . . by reason of the fact that such employee” has engaged in certain protected

activities, discussed further below. 12 U.S.C. § 5567(a). The first question for the

Court is whether BAMS is a covered person or service provider under the Act.



16If there is a need for discovery with respect to this issue, the Parties should address it in their
forthcoming Joint Preliminary Report and Discovery Plan.
                                                 17
        Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 18 of 28




       Mr. Slawin alleges that:

       The Defendants are covered service providers employers within the
       meaning of the CFPA since they provide consumer financial
       products/services through their provision of credit card services and
       products within the meaning of the CFPA.

(Compl. ¶ 125). Mr. Slawin also alleges that “[a]s a payment processor, BAMS

comes within the meaning of the Consumer Financial Protection Act, 12 U.S.C.

§5481(15)(A)(vii).” (Id. ¶ 22.)

       The act has an extensive definition section. To ascertain whether BAMS is a

covered person or service provider, there is no substitute for doing a deep dive into

the definitions. Covered person is defined straightforwardly as:

       (A) any person that engages in offering or providing a consumer
       financial product or service; and

       (B) any affiliate17 of a person described in subparagraph (A) if such
       affiliate acts as a service provider to such person.

12 U.S.C. § 5481(6). Service provider, on the other hand, is defined quite

cumbersomely as follows:

       (A) In general

       The term “service provider” means any person that provides a
       material service to a covered person in connection with the offering or
       provision by such covered person of a consumer financial product or
       service, including a person that--

              (i) participates in designing, operating, or maintaining the
              consumer financial product or service; or

              (ii) processes transactions relating to the consumer financial
              product or service (other than unknowingly or incidentally
              transmitting or processing financial data in a manner that such

17An affiliate is “any person that controls, is controlled by, or is under common control with
another person.” 12 U.S.C. § 5481(1).
                                             18
        Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 19 of 28




             data is undifferentiated from other types of data of the same
             form as the person transmits or processes).

      (B) Exceptions

      The term “service provider” does not include a person solely by virtue
      of such person offering or providing to a covered person--

             (i) a support service of a type provided to businesses generally
             or a similar ministerial service; or

             (ii) time or space for an advertisement for a consumer financial
             product or service through print, newspaper, or electronic
             media.

      (C) Rule of construction

      A person that is a service provider shall be deemed to be a covered
      person to the extent that such person engages in the offering or
      provision of its own consumer financial product or service.

12 U.S.C. § 5481(26).

      There is one last piece of the puzzle. “Covered persons” and “service

providers” must respectively (i) offer or provide “a consumer financial product or

service,” or (ii) provide material support in connection with such product or

service. “Consumer financial product or service” is defined as:

      any financial product or service that is described in one or more
      categories under--

      (A) paragraph (15) and is offered or provided for use by consumers
      primarily for personal, family, or household purposes; or

      (B) clause (i), (iii), (ix), or (x) of paragraph (15)(A), and is delivered,
      offered, or provided in connection with a consumer financial product
      or service referred to in subparagraph (A).

12 U.S.C. § 5481(5). Paragraph (15), which is the definition of “financial product or

service,” is simply too extensive to legibly reproduce. Paragraph (15)(A) lists ten


                                          19
        Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 20 of 28




examples of financial services, with a safety valve for the CFPB to add more.

Paragraph (B) contains a rule of construction limiting the consideration of certain

activities by financial holding companies as “incidental or complementary” to an

otherwise permissible financial activity. Paragraph (C) excludes from financial

product or service “the business of insurance” and “electronic conduit services.”

      Mr. Slawin’s Complaint alleges that BAMS engages in offering a consumer

financial service by virtue of the fact that it is a payment processer, citing 12 U.S.C.

§5481(15)(A)(vii). Reader, this unfortunately portends another block quote:

      The term “financial product or service” means-- . . .

      (vii) providing payments or other financial data processing products
      or services to a consumer by any technological means, including
      processing or storing financial or banking data for any payment
      instrument, or through any payments systems or network used for
      processing payments data, including payments made through an
      online banking system or mobile telecommunications network, except
      that a person shall not be deemed to be a covered person with respect
      to financial data processing solely because the person--

             (I) is a merchant, retailer, or seller of any nonfinancial good or
             service who engages in financial data processing by
             transmitting or storing payments data about a consumer
             exclusively for purpose of initiating payments instructions by
             the consumer to pay such person for the purchase of, or to
             complete a commercial transaction for, such nonfinancial good
             or service sold directly by such person to the consumer; or

             (II) provides access to a host server to a person for purposes of
             enabling that person to establish and maintain a website;

12 U.S.C. § 5481(15)(A)(vii).

      The Complaint alleges that that “BAMS provides payment processing

services to major private merchants such as Home Depot, Target, Amazon, Exon


                                          20
       Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 21 of 28




[sic] Mobile, Royal Caribbean Lines, MGM and others, as well as to numerous

municipalities, to facilitate credit and debit card transactions between those

entities and their customers,” and that “[w]hen a retail merchant or municipality

processes credit or debit card transactions, those transactions are handled through

First Data, using First Data’s terminals which BAMS has sold to its customers.”

(Compl. ¶ 25.) Mr. Slawin thus alleges he has adequately alleged that BAMS

provides a financial product or service, namely providing “payment[] . . .

processing products or services to a consumer by any technological means,

including processing or storing financial or banking data for any payment

instrument, or through any payments systems or network used for processing

payments data.” 12 U.S.C. § 5481(15)(A)(vii).

      BAMS does not appear to contest that it provides payment processing

services or that payment processing is a financial service in the abstract, but

contends that it nonetheless does not provide a “consumer financial product or

service” and thus is not a “covered person” because, as acknowledged in the

Complaint, its customers are merchants and municipalities, not consumers. 12

U.S.C. § 5481(15)(A)(vii) (“The term “financial product or service” [includes] . . .

providing payments or other financial data processing products or services to a

consumer . . . .”) (emphasis added); see also id. § 5481(5) (defining “a consumer

financial product or service” as “any financial product or service that is described

in one or more categories under-- (A) paragraph (15) and is offered or provided



                                        21
         Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 22 of 28




for use by consumers primarily for personal, family, or household purposes.”)

(emphasis added).

       Ultimately, BAMS’ reliance on its “customers” is a red herring. The statute

refers to “providing” payment processing services to consumers, not “selling” or

“charging for” such services. In today’s economy, consumers often expect to receive

services, such as paying by credit card instead of cash, without paying extra for

such services. The implication is that another entity, such as a merchant, has

contracted with the service provider to pay for the service. Were the court to accept

BAMS’ reading, it would appear the statute would only cover offering of payment

processing services directly to consumers for use by those consumers primarily for

personal, family, or household purposes, ostensibly for such crucial engagements

as paying a child’s allowance by credit card.

       BAMS provided payment processing services to companies such as “Home

Depot, Target, Amazon, Exon [sic] Mobile, Royal Caribbean Lines, MGM and

others,” which plausibly entailed processing payments from consumers to those

companies for making purchases primarily for personal, family, or household

purposes. BAMS is therefore engaged in providing a consumer financial service

and is thus a covered person. The Court therefore need not reach the question of

whether it is also a service provider.18


18BAMS relies heavily on Judge Story’s decision in Consumer Fin. Prot. Bureau v. Universal Debt
& Payment Sols., LLC, 1:15-CV-00859-RWS, 2015 WL 11439178 (N.D. Ga. Sept. 1, 2015) for its
argument that payment processors which provide services to businesses are not covered persons.
It writes that the court in Universal Debt “said that the [Payment Processor] Movants were not


                                              22
         Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 23 of 28




                      2.      Protected Conduct

       As the Court noted above, the CFPA protects whistleblowers who engage in

certain protected activity from adverse employment actions. The Act protects any

covered employee who

       (1) provided, caused to be provided, or is about to provide or cause to
       be provided, information to the employer, the Bureau, or any other
       State, local, or Federal, government authority or law enforcement
       agency relating to any violation of, or any act or omission that the
       employee reasonably believes to be a violation of, any provision of this
       title or any other provision of law that is subject to the jurisdiction of
       the Bureau, or any rule, order, standard, or prohibition prescribed by
       the Bureau;

       (2) testified or will testify in any proceeding resulting from the
       administration or enforcement of any provision of this title or any
       other provision of law that is subject to the jurisdiction of the Bureau,
       or any rule, order, standard, or prohibition prescribed by the Bureau;

       (3) filed, instituted, or caused to be filed or instituted any proceeding
       under any Federal consumer financial law; or

       (4) objected to, or refused to participate in, any activity, policy,
       practice, or assigned task that the employee (or other such person)
       reasonably believed to be in violation of any law, rule, order, standard,


‘covered persons’ because, like BAMS, they provided no services ‘to consumers’ but instead served
only the debt-collection businesses.” (BAMS Reply at 5) (citing 2015 WL 11439178, at *15). The
Court disagrees with BAMS’s interpretation of Judge Story’s Order. The cited paragraph, in
context, shows that Judge Story did not reach the issue at all, because the payment processors
were service providers:

       The Payment Processors contend they did not offer their services to consumers but
       to merchants (and/or to Global, in the case of the ISOs). Nor are they affiliates of
       covered persons. In the paragraphs of the Complaint where the CFPB alleges
       Global Payments is a covered person and a service provider, it does not allege
       Global provides financial services to consumers, only to the Debt Collectors.
       (Compl., Dkt. [1] ¶ 77.) The same is true for Pathfinder and Frontline. (Id. ¶¶ 81,
       85.) But, even if the Payment Processors are not covered persons, they could still
       be subject to liability for unfair acts or practices if they are service providers. See
       12 U.S.C. § 5536(a). As explained below, they are.

2015 WL 11439178, at *15.
                                                23
        Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 24 of 28




      or prohibition, subject to the jurisdiction of, or enforceable by, the
      Bureau.

12 U.S.C. § 5567(a). Most relevant to present purposes are (1) and (4), which refer

to reporting or objecting to any activity that the employee “reasonably believed” to

be a violation of “any law, rule, order, standard, or prohibition, subject to the

jurisdiction of, or enforceable by, the Bureau.” Id.

      The Complaint alleges that “Mr. Slawin . . . believed that BAMS’ non-PCI

compliance and fraudulent misrepresentations to its customers regarding

credit/debit card data security violated laws enforced by the Consumer Financial

Protection Bureau covering consumer credit and electronic financial transactions,”

and that he “had a good faith belief that BAMS’ non-PCI compliance and

fraudulent conduct related to its refusal to be PCI compliant violated laws subject

to the jurisdiction of the Consumer Financial Protection Bureau including inter

alia the CFPA and the Electronic Fund Transfer Act (15 U.S.C. 1693 et seq.)

(“EFTA”).” (Id. ¶¶ 74, 130.)

      BAMS contends that the reference to violations of the CFPA is conclusory

and that the EFTA generally only applies to financial institutions, which BAMS is

not. 12 C.F.R. § 1005.3 (“Generally, this part applies to financial institutions. For

purposes of §§ 1005.3(b)(2) and (3), 1005.10(b), (d), and (e), 1005.13, and

1005.20, this part applies to any person, other than a person excluded from

coverage of this part . . . .”). BAMS contends that Mr. Slawin’s Complaint instead

primarily references purported violations of laws outside the CFPB’s jurisdiction.

(E.g. Compl. ¶¶ 1 (Mr. Slawin reasonably believed that BAMS’ deceptive practices
                                         24
       Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 25 of 28




regarding its being non-PCI compliant violated federal mail fraud, bank fraud, and

wire fraud laws, as well as violated federal law regarding corporate financial

disclosures.”), 69 (“Mr. Slawin reasonably believed on an objective and subjective

basis that BAMS’ deliberate strategy to mislead its merchant and municipal

customers into erroneously believing that BAMS was PCI compliant violated

federal laws against bank fraud, wire fraud, mail fraud, reporting requirements to

the SEC, and violated the controls provisions in section 404 of the Sarbanes-Oxley

Act of 2002.)).

      There is not much case law on what level of detail must be pled to plausibly

allege protected activity under the CFPA. The Court looks to decisions interpreting

the similar protected activity provision found in SOX. 18 U.S.C.A. § 1514A(a)

(prohibiting retaliation against employees who provide information “regarding

any conduct which the employee reasonably believes constitutes a violation of

section 1341, 1343, 1344, or 1348, any rule or regulation of the Securities and

Exchange Commission, or any provision of Federal law relating to fraud against

shareholders.”); see also Veard v. F&M Bank, 704 Fed. Appx. 469, 474 (6th Cir.

2017) (applying SOX standard to CFPA claim).

      The Eleventh Circuit, in Gale v. U.S. Dep’t of Labor, 384 Fed. Appx. 926,

929 (11th Cir. 2010), ruled that ‘reasonable belief’ “encompasses both a subjective

and an objective component.” “The subjective component is satisfied if a plaintiff

actually believes the complained of conduct fits into one of the categories” of laws

covered by the Act. Burns v. Medtronic, Inc., 8:15-CV-2330-T17-TBM, 2016 WL

                                        25
        Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 26 of 28




3769369, at *4 (M.D. Fla. July 12, 2016) (citing Rhinehimer v. U S. Bancorp Inv.,

Inc., 787 F.3d 797, 811 (6th Cir. 2015)) “The objective component is ‘evaluated

based on the knowledge available to a reasonable person in the same factual

circumstances with the same training and experience as the aggrieved employee.’”

Id. (citing Rhinehimer, 787 F.3d at 811); Livingston v. Wyeth, Inc., 520 F.3d 344,

352 (4th Cir. 2008)). “The question of objective reasonableness is amenable to

disposition as a matter of law, but only when no reasonable person could believe

there was conduct that fit into one of the listed categories.” Id. (citing Rhinehimer,

787 F.3d at 811). Courts have rejected a requirement that a plaintiff’s allegations

must “definitively and specifically” relate to one of the enumerated categories of

protection. Id. (citing Rhinehimer, 787 F.3d at 811).

      Mr. Slawin alleges that he “believed that BAMS’ non-PCI compliance and

fraudulent misrepresentations to its customers regarding credit/debit card data

security violated laws enforced by the Consumer Financial Protection Bureau

covering consumer credit and electronic financial transactions” and alleges that

because “BAMS was not PCI compliant . . . [cardholder] PAN data was at risk,

potentially exposing BAMS, its merchant and municipal customers, and their

customers [e.g., consumers] to millions of dollars [in] loss.” (Compl. ¶¶ 1, 74.) Mr.

Slawin argues that BAMS’s alleged misrepresentation about PCI compliance would

be subject to the jurisdiction of the CFPB as “an unfair, deceptive, or abusive act or

practice . . . in connection with a transaction with a consumer for a consumer



                                         26
        Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 27 of 28




financial product or service . . . that . . . causes or is likely to cause substantial injury

to consumers . . .” 12 U.S.C. § 5531.

       Mr. Slawin bases this belief on substantial experience. He alleges that “[a]t

the time of his employment by BAMS, Mr. Slawin had had almost 25 years in the

Securities and Banking Regulatory and Compliance field, having started in this

area in 1991.” (Compl. ¶ 75.) Additionally, “[p]rior to working at BAMS Mr. Slawin

had held numerous regulatory and compliance positions both for governmental

regulatory agencies as well as for other banks.” (Id.) Taken as true, Plaintiff has

plausibly alleged an objectively reasonable basis to belief BAMS’ actions violated

laws or rules subject to CFPB jurisdiction. Accordingly, the motion to dismiss is

DENIED as to Count II.

       Conclusion

       For the above reasons:

          • FDC and Fiserv’s Motion to Dismiss [Doc. 4] is GRANTED;

          • BOA’s Motion to Dismiss [Doc. 6] is GRANTED; and

          •   BAMS’s Motion to Dismiss Counts II and III [Doc. 8] is GRANTED

              as to Count III and DENIED as to Count II.

       BAMS and Mr. Slawin are DIRECTED to file a Joint Preliminary Report

and Discovery Plan (JPRDP) within fourteen days of the date of entry of this Order.




(continued on next page)

                                             27
        Case 1:19-cv-04129-AT Document 47 Filed 09/30/20 Page 28 of 28




In the event Mr. Slawin intends to pursue a Rule 25(c) motion, he is authorized to

file it within 30 days from the date of entry of this Order.

      IT IS SO ORDERED this 30th day of September, 2020.



                                       ____________________________
                                       Honorable Amy Totenberg
                                       United States District Judge




                                         28
